        Case 18-29411           Doc 17       Filed 04/18/19 Entered 04/18/19 13:43:55                  Desc Main
                                               Document Page 1 of 11

This order is SIGNED.


Dated: April 18, 2019
                                                              R. KIMBALL MOSIER
                                                             U.S. Bankruptcy Judge




   Lon A. Jenkins (4060)
   Tami Gadd-Willardson (12517)
   MaryAnn Bride (13146)
   Katherine Kang (14457)
   OFFICE OF THE CHAPTER 13 TRUSTEE
   405 So. Main Street, Suite 600
   Salt Lake City, Utah 84111
   Telephone: (801) 596-2884
   Facsimile: (801) 596-2898
   Email: utahtrusteemail@ch13ut.org


                              IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF UTAH
                                          CENTRAL DIVISION


       In re:                                                      Case No. 18-29411
           TIM RICHARD BEESLEY                                     Chapter 13
                                                                   Hon. R. Kimball Mosier
       Debtor.
                                                                   (Confirmation Hearing: 03/05/19 at 10:00 AM)

                  AMENDED ORDER CONFIRMING DEBTOR'S CHAPTER 13 PLAN


                After notice to all parties in interest, and based on the Trustee’s recommendation for
   confirmation, the Court finds that the Plan meets the requirements of 11 U.S.C. §§ 13221 and
   1325 and hereby ORDERS AS FOLLOWS:




   1
       Unless otherwise stated, all statutory references are to 11 U.S.C. § ___.
   Case 18-29411                 Doc 17     Filed 04/18/19 Entered 04/18/19 13:43:55          Desc Main
                                              Document Page 2 of 11




                                         CONFIRMATION OF THE PLAN
             1.            The proposed Chapter 13 plan, as modified by this Order, is confirmed pursuant
to § 1325 (hereinafter the “Plan”).                 Upon the entry of this Order, the effective date of
confirmation shall relate back to the date of the confirmation hearing.
             2.            Confirmation is not a binding determination that the Plan complies with the 36 to
60-month term limits of § 1322(d). If at any time the Trustee determines that the Plan is not
feasible because its term is greater than 60 months, the Trustee may serve a Notice of Non-
Compliance on the Debtor and Debtor's counsel. The Debtor will have 30 days from the service
of such notice to file either an objection to claims or a motion to modify under § 1329 to bring
the Plan into compliance with § 1322(d). If the issue is not resolved within such 30-day period,
the Trustee may file a motion to dismiss or to convert.
             3.            Confirmation constitutes a binding determination that the Debtor has complied
with the requirements of § 521(a)(1), and this case is not subject to automatic dismissal under §
521(i).
                            RETURN TO NONPRIORITY UNSECURED CREDITORS
             4. The Plan shall return to nonpriority unsecured creditors the greater of the return
provided for below or the pro rata distribution, if any, resulting from the minimum “Plan Base”
calculated as follows: Plan Payments multiplied by the Applicable Commitment Period (36 or 60
months as stated in Part 8.1 of the Plan) plus all required contributions of tax refunds and other
lump sum Plan contributions.
             5. The Plan provides for a zero return ($0.00) to nonpriority unsecured creditors;
however, the Debtor(s) must nonetheless continue to make Plan payments for the length of the
Applicable Commitment Period under § 1325(b)(4) as designated in Part 8.1 of the Plan. In such
case additional amounts will be distributed pro rata to nonpriority unsecured creditors pursuant
to § 1325(b)(1)(B), not to exceed 100% of the total allowed amount of such claims.
                                     APPLICABLE COMMITMENT PERIOD
             6. As designated in Part 8.1 of the Plan this is a below-median case with an Applicable
Commitment Period of 36 months, commencing with the first-scheduled meeting of creditors
under § 341. Pursuant to § 1325(b), the Debtors must make no less than 36 payments to the Plan



Printed by TH on 4/11/19
                                                           2
   Case 18-29411                  Doc 17     Filed 04/18/19 Entered 04/18/19 13:43:55            Desc Main
                                               Document Page 3 of 11




in the amounts set forth below and may be extended as necessary to make payments on the
provided for claims, but may not exceed 60 months.
                      REQUIRED PAYMENTS AND CONTRIBUTIONS TO THE PLAN
             7. Plan Payments: By the 25th day of each month, the Debtor shall make the required
Plan payment to the Trustee of $400.00 (hereinafter the “Plan Payments”).
                           a. Contribution to the Plan of Tax Refunds Over the Applicable Commitment
             Period. In addition to the monthly Plan Payments required above, the Debtors shall also
             pay into the Plan the total amount of yearly state and federal tax refunds that in the
             aggregate exceed $1,000. If such tax refund includes amounts from the Earned Income
             Tax Credit (EITC) and/or the Additional Child Tax Credit (ACTC), Debtors may retain
             up to a maximum of $2,000 of the tax refund based on the following formula: the first
             $1,000 as provided above, plus the combined amount of the EIC and ACTC up to an
             additional $1,000 (maximum retained tax refund cannot exceed $2,000) (hereinafter “Tax
             Refunds”). However, the Debtors are not obligated to pay into the Plan tax refunds that
             have been properly offset by a taxing authority and must provide evidence of such offset
             (tax transcript, letter from taxing entity indicating the offset amount – bank statements or
             screenshots of the taxing authority website is not sufficient). This requirement applies to
             all tax refunds that the Debtors are entitled to receive during the three-year period starting
             with the petition date (e.g., tax returns for tax years 2018 through 2020), subject to the
             following conditions:
                                  (1)      Pursuant to § 521(f)(1), the Trustee’s hereby requests copies of the
                           first two pages of the Debtor's state and federal tax returns, with such copies to be
                           provided on or before April 30th of each year that falls within this three-year
                           period. Failure to comply with this deadline will result in the Trustee filing a
                           Motion to Dismiss.
                                  (2)      The required Tax Refund contribution, as calculated above, shall
                           be paid into the Chapter 13 plan not later than June 30th of each year. Failure to
                           comply with this deadline will result in the Trustee filing a Motion to Dismiss.




Printed by TH on 4/11/19
                                                             3
   Case 18-29411                  Doc 17     Filed 04/18/19 Entered 04/18/19 13:43:55            Desc Main
                                               Document Page 4 of 11




                                  (3)      Tax Refunds paid into the plan may reduce the overall plan term if
                           it is greater than thirty-six (36) months, but in no event shall the amount paid into
                           the plan be less than thirty-six (36) plan payments plus all Tax Refunds required
                           to be paid into the plan pursuant to the terms set forth above.
                                  (4)      If, after the completion of the Claims Review Process, the return to
                           nonpriority unsecured creditors as set forth herein is the equivalent of a 100%
                           return to such creditors, then the Trustee will have the discretion to issue a letter
                           excusing the Debtor from compliance with this section of the confirmation order.
             8. If during the term of the Plan the Debtor(s) file or amend tax returns for a prepetition
tax year, the Debtor must provide the Trustee with the first two (2) pages of the federal and state
tax returns within fourteen (14) days of their filing with the applicable taxing authority.
Furthermore, any Tax Refunds must be paid to the Trustee within 7 days of the Debtor's receipt
of the tax refund.
             9. Within 30 days after receipt of the tax returns, the Trustee will calculate whether the
best-interest-of-creditors test of § 1325(a)(4) requires a greater return to unsecured creditors and
inform the Debtor and Debtor's counsel if the Plan must be modified. The Debtor will then have
thirty (30) days to file a motion to modify the Plan to provide for the return required by §
1325(a)(4). Where possible, the Trustee will work with Debtor(s)’ counsel to submit a stipulated
order modifying the Plan. If the Debtor(s) fails to file such a motion to modify, the Trustee will
move for dismissal.
             10. All Plan Payments, Tax Refunds, or other monetary contributions made by the Debtor
to the Plan are hereinafter referred to as the “Plan Contributions.”
                               CLASSIFICATION AND TREATMENT OF CLAIMS
             11. Trustee Fee. The Trustee is allowed the commission authorized by 28 U.S.C. § 586.
Any reference in the Plan to the percentage of such commission is an estimate only, and the
Trustee’s commission on each receipt will be in the amount fixed by the United States Attorney
as of the date the trustee posts the receipt of the Plan Payment to the case.
             12. Attorney’s Fees: Debtor's counsel is awarded fees and costs in the total amount of
$3,750.00 as an administrative claim under § 503(b). Pursuant to the Bankruptcy Rule 2016



Printed by TH on 4/11/19
                                                             4
   Case 18-29411                 Doc 17     Filed 04/18/19 Entered 04/18/19 13:43:55          Desc Main
                                              Document Page 5 of 11




Statement filed in this case, counsel received a prepetition retainer of $465.00; therefore, the
balance of $3,285.00 will be paid through the Plan. This allowance of fees includes time for
counsel to comply with the requirements of the Claims Review Process, as set forth below, but it
does not limit counsel’s option to seek additional fees after notice and a hearing on a fee
application filed with the Court.
             13. Adequate Protection Payments:                 Adequate protection payments under         §
1326(a)(1)(C), are allowed as provided for in Local Rule 2083-1(d) designated in Part 8.1 and
the Notice of Adequate Protection Payments (Local Form 2083-1-C).
             14. Secured Claims: If a secured claim is provided for in the Plan, The Trustee shall
disburse on secured claims only if all requirements under Local Rule 2083-2(c)(1) are met. All
disbursements are subject to the Trustee having received monthly Plan Contributions. If the Plan
provides for a secured claim, but such creditor files an unsecured claim, and such unsecured
claim is deemed allowed under § 502(a) as of the completion of the Claim’s Review Process (see
below), the Trustee shall at that time administer such claim as a nonpriority unsecured claim
pursuant to the terms of the Plan.
             15. Mortgage Arrearage Claims.
                           a. If a proof of claim is filed asserting a mortgage arrearage, but such claim is
             not provided for in the confirmed Plan, the Trustee will set up a reserve claim consistent
             with the proof of claim. The Plan must be modified under § 1329 to provide for the
             payment of the arrearage claim no later than 30 days after the filing of the Trustee’s
             Report of Claims, or the Trustee will remove the reserve claim and no disbursements will
             be made on the filed arrearage claim. If the Plan is timely modified to authorize payment
             of the mortgage arrearage claim, the Trustee will disburse on such claim pursuant to the
             creditor name and address and the amount of the arrearage in the proof of claim.
                           b. The Trustee will cease any disbursements on a mortgage arrearage claim
             when an objection is filed to such proof of claim. The Trustee will likewise modify
             disbursements on a mortgage arrearage claim provided for in the Plan if such proof of
             claim is amended otherwise modified by Court order.
                           c. The Debtors shall maintain current contractual installment payments directly



Printed by TH on 4/11/19
                                                           5
   Case 18-29411                  Doc 17    Filed 04/18/19 Entered 04/18/19 13:43:55            Desc Main
                                              Document Page 6 of 11




             to mortgage creditors beginning with the first payment due after the petition date.
                           d. Post-petition mortgage payments will be made by the Debtor directly.
             16. Secured Tax Claims: Any allowed secured tax claim filed by a governmental unit
shall be paid the secured amount as set forth on the proof of claim, unless there is a
determination of the amount of a secured claim under Federal Rule of Bankruptcy Procedure
3012(c). Secured claims of governmental entities will be paid pursuant to Local Rule 2083-2(d).
Nothing in this paragraph shall prohibit the Debtors from filing a timely objection to a deemed-
allowed secured tax claim, or prohibit a governmental unit from amending its secured tax claim.
             17. Domestic Support Obligations:            Allowed, unsecured domestic support obligation
claims entitled to priority under § 507(a)(1)(A) and (B) shall be paid in full or an amount as
determined by separate motion under Federal Rule of Bankruptcy Procedure 3012(b).
             18. Tax Claims:
                           a. If any additional tax liability is determined to be due after confirmation of the
             Plan, the Debtor may elect to modify the Plan under § 1329 to include payment of such
             liability.
             19. Nondischargeable Student Loan Claims. Allowed claims for student loan obligations
shall be treated as nonpriority unsecured claims. To the extent such claims are nondischargeable
under 11 U.S.C. §§ 1328(a)(2) and 523(a)(8), the Debtor shall remain liable on such claims after
completion of the Plan.
             20. Conditions for Disbursements on Unsecured Claims.                Disbursements on allowed
priority and nonpriority unsecured claims may commence after the Claims Review and Trustee’s
Report of Claims process found in Local Rule 2083-1(l) is complete and funds are available for
the Trustee to make a distribution.
                                    DISTRIBUTIONS ON ALLOWED CLAIMS
             21. The Trustee will disburse all contributions to the Plan, including Plan Payments and
Tax Refunds, pursuant to the following levels and priority of distribution found in Local Rule
2083-2(e):
                           a. Administrative Provisions Regarding Adequate Protection And Equal
             Monthly Plan Payments:



Printed by TH on 4/11/19
                                                            6
   Case 18-29411                  Doc 17     Filed 04/18/19 Entered 04/18/19 13:43:55             Desc Main
                                               Document Page 7 of 11




                                  (1)      If monthly Adequate Protection Payments or Equal Monthly
                           Payments (LR 2083-2(e) Class 1) are specified on a claim, all accrued payments
                           must be current through the date of distribution before the Trustee may disburse
                           to a junior class, but Class 1 claims need not be paid in full prior to a junior class
                           receiving a distribution. After payment of allowed attorney’s fees, the Trustee
                           may, but is not required to, disburse to holders of Class 1 claims amounts greater
                           than such designated payments to facilitate the prompt administration of the case.
                                  (2)      To the extent there are insufficient funds to make the required
                           Adequate Protection or Equal Monthly Payments to all creditors, the Trustee may
                           make a pro-rata distribution to such class.         Unpaid portions of Adequate
                           Protection or Equal Monthly Payments from a prior month will first be brought
                           current before disbursements are made to lower classes, and Adequate Protection
                           Payments will be brought current before disbursements are made on Equal
                           Monthly Payments.
                                  (3)      If no monthly payments are specified on a claim, payments will be
                           paid pro rata within the designated class.




Printed by TH on 4/11/19
                                                             7
   Case 18-29411           Doc 17    Filed 04/18/19 Entered 04/18/19 13:43:55           Desc Main
                                       Document Page 8 of 11




                                     CLAIMS REVIEW PROCESS
             22. Claims Review Process. Within 60 days following the expiration of the bar date for
governmental units to file claims under Bankruptcy Rule 3002(c)(1), the Debtor shall file with
the Court and serve on the Trustee a declaration that all claims have been reviewed and that any
appropriate objections have been filed and noticed for a hearing.
             23. Trustee’s Report of Claims. Within approximately 120 days following the expiration
of the Governmental Bar Date, or at such time as all claim issues are resolved, the Trustee shall
file and serve on all parties-in-interest a Trustee’s Report of Claims (“TROC”) that will include a
list of claims filed in the case, the amount of such claims, and their treatment under the
confirmed Plan (e.g., secured, priority, allowed, disallowed, etc.). If no objection is filed to the
TROC within 21 days after service thereof, it shall be deemed final and incorporated into this
Order. If a written objection to the TROC or an objection to a claim is filed within such 21-day
period, the Trustee will file and serve an Amended Trustee’s Report of Claims within 30 days
after resolution of the objections or motions. Any such written objection to the TROC must be
noticed for a hearing to be held within 30 days after its filing. If no written objection to the
Amended Trustee’s Report of Claims is filed within 21 days after service, it shall be deemed
final and will be incorporated into the confirmation order.
             24. Untimely Claims.    Unless otherwise ordered by the Court, the Trustee will not
disburse on any claim that is filed after the applicable deadline of Bankruptcy Rule 3002.
                                  ADMINISTRATIVE PROVISIONS
             25. If the Trustee has filed an objection to an exemption claimed on Schedule C, and such
exemption is not specifically ruled on by the Court in connection with confirmation of the Plan,
then the Trustee’s objection shall remain pending, including for purposes of any motion to
modify under § 1329 or in connection with any conversion to another Chapter under the
Bankruptcy Code.
             26. The Trustee is granted authority to set procedures for making disbursements under the
Plan. Such disbursements shall be made in a manner consistent with the Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure and the Trustee’s Report of Claims as incorporated into
this Order pursuant the provisions set forth above.



Printed by TH on 4/11/19
                                                     8
   Case 18-29411           Doc 17     Filed 04/18/19 Entered 04/18/19 13:43:55            Desc Main
                                        Document Page 9 of 11




             27. If this case is dismissed, any Plan Contributions received by the Trustee prior to the
entry of an order of dismissal shall be paid to creditors pursuant to the Plan, while payments
received after the entry of such order shall be refunded to the Debtor. In making any final
disbursement under this paragraph, the Trustee is hereby authorized to decline to disburse funds
on any unsettled, contingent, disputed, duplicate, unliquidated, late-filed or otherwise legally
insufficient claim, including where a disbursement check on a claim has been returned to the
Trustee as undeliverable by the United States Mail.
             28. In the event an error is made in disbursements to creditors, the Trustee may, without
prior notice to parties-in-interest, rectify such errors by any legal means including offsets and
surcharges against future disbursements in this case owing to the creditor who received the
erroneous disbursement.
             29. During the term of the Plan, the Debtors shall not sell or transfer any property of the
estate whether the collateral is provided for in the Plan without a Court order under § 363 and
prior written notice to the Trustee. A creditor shall not accept any insurance or sale proceeds
from collateral provided for in the Plan unless an amended proof of claim is filed with the Court
and prior written notice thereof is provided to the Trustee. If the Plan provides that the Trustee
will make disbursements on a specific claim, and that claim is paid from another source, the
Trustee shall nonetheless be entitled to the statutory commission on such amount as would have
been received by the Trustee under the Plan. At confirmation, property of the estate vests
pursuant to the terms of the Plan and § 1327.
             30. During the term of the Plan, the Debtor shall not incur any new material debt without
a Court order under § 364.
             31. If after confirmation of the Plan, a creditor amends its timely, allowed proof of claim,
the Trustee shall give notice to counsel whether such amended proof of claim, if allowed, causes
the Plan to be unfeasible. If the amended claim does not render the Plan unfeasible, and if the
Trustee does not receive an objection from Debtor's counsel within ten (10) days after service of
such notice, the Trustee shall pay such claim in the amended amount. If the amended claim
renders the Plan unfeasible, the Trustee may move to dismiss the case or to modify the Plan.




Printed by TH on 4/11/19
                                                      9
   Case 18-29411           Doc 17    Filed 04/18/19 Entered 04/18/19 13:43:55        Desc Main
                                      Document Page 10 of 11




             32. The Trustee is hereby authorized to exercise discretion in administering this case
including, but not limited to, out-of-court resolutions of postconfirmation defaults arising from
the Debtor's failure to make timely Plan Contributions.
                                      END OF DOCUMENT




Printed by TH on 4/11/19
                                                   10
   Case 18-29411           Doc 17   Filed 04/18/19 Entered 04/18/19 13:43:55         Desc Main
                                     Document Page 11 of 11




                                    CERTIFICATE OF SERVICE

             The undersigned hereby certifies that a true and correct copy of the foregoing Order
Confirming Chapter 13 Plan was served upon all persons entitled to receive notice in this case
via ECF notification or by U.S. Mail to the following parties on April 11, 2019.

                              ANDREW B. CLAWSON
                              ECF NOTIFICATION

                                                       Lindsay McQuade /s/
                                                       Office of the Chapter 13 Trustee



                           DESIGNATION OF PARTIES TO BE SERVED

                              THE STANDING CHAPTER 13 TRUSTEE
                              ECF NOTIFICATION

                              ANDREW B. CLAWSON
                              ECF NOTIFICATION

                              TIM RICHARD BEESLEY
                              3855 S 400 E
                              SALT LAKE CITY, UT 84115

                              HOME POINT FINANCIAL CORPORATION
                              11511 LUNA ROAD, SUITE 300
                              FARMERS BRANCH, TX 75234




Printed by TH on 4/11/19
                                                  11
